DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/02/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive unit”, “a handling member”, and “a rotation device” in claims 1 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, “the drive unit 114 includes a serpentine belt, a chain, or a cable” (Para. [0034]), “a handling member 112 (e.g., a flexible leash or a rigid bar)” (Para. [0035]), and “the rotation device 104 includes a pulley, a cog, or a cable drum” (Para. [0039]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-10, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oki (US 6,808,142).

Regarding claim 1, Oki teaches a cargo loading system (Figs. 5 & 6) comprising: a drive unit (Fig. 5, “pulley”, 203) extending along a length of a cargo area (Fig. 5 shows “pulley” 203 extends a length in an area with “cargo item” 13) of an aircraft (Fig. 1, “fuselage” 1 of an aircraft), the drive unit configured to couple to a modular cargo structure (Fig. 5, “cargo stage”, 


    PNG
    media_image1.png
    609
    486
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    611
    651
    media_image2.png
    Greyscale
Regarding claim 2, Oki teaches the cargo loading system of claim 1, further comprising a collar (Figs. 5 & 6 show “elevator” 206 comprises a collar; see annotated figures below) coupled to the handling member (Figs. 5 & 6 shows “hung ropes” 204/205 connected to collar of “elevator” 206) and to the drive unit (Figs. 5 & 6 show “hung ropes” 204/205 connected to “pulley” 203).
[AltContent: textbox (collars)]
[AltContent: arrow][AltContent: textbox (collar)][AltContent: arrow][AltContent: arrow]




Regarding claim 3, Oki teaches the cargo loading system of claim 2, wherein the collar (Figs. 5 & 6 show “elevator” 206 comprises a collar; see annotated figures above) is configured to secure the modular cargo structure (Fig. 5, “cargo stage”, 201) to the drive unit (Fig. 5, “pulley”, 203) via the handling member (Figs. 5 & 6, “hung ropes”, 204/205; shows “cargo stage” 201, both “pulleys” 202/203, and the collar of “elevators” 206 secured to one another via “hung ropes” 204/205).

Regarding claim 9, Oki teaches the cargo loading system of claim 1, wherein the rotation device (Fig. 5, “pulley”, 202) is in contact with the drive unit (Fig. 5, “pulley”, 203) at a first end of the cargo area (Fig. 5 shows “pulley” 202 coupled to “pulley” 203 via “hung ropes” 204/205 at a rightward end of the figure).

Regarding claim 10, Oki teaches the cargo loading system of claim 9, further comprising a non-driven rotation device (Fig. 5, “pulley” 202 at the leftward end of the figure) in contact with the drive unit (Fig. 5, “pulley”203 at the leftward end of the figure) at a second end of the cargo area (Fig. 5 shows “pulley” 202 coupled to “pulley” 203 via “hung ropes” 204/205 at a leftward end of the figure).

Regarding claim 17, Oki teaches a method of cargo loading of an aircraft (“method of loading cargos for aircraft”, Title), the method comprising: activating a driver  (Figs. 5 & 6, “elevator”, 206) of a cargo loading system (Figs. 5 & 6), the cargo loading system including a drive unit (Figs. 5 & 6, “pulley”, 203) extending along a length of a cargo area of an aircraft (Fig. 5 shows “pulley” 203 extends a length in an area with “cargo item” 13), the drive unit 

Regarding claim 19, Oki teaches a method of unloading cargo from an aircraft (“method of loading cargos for aircraft”, Title), the method comprising: activating a driver (Figs. 5 & 6, “elevator”, 206) of a cargo loading system (Figs. 5 & 6), the cargo loading system including a drive unit (Figs. 5 & 6, “pulley”, 203) extending along a length of a cargo area of an aircraft  (Fig. 5 shows “pulley” 203 extends a length in an area with “cargo item” 13), the drive unit removably coupled to a modular cargo structure via a handling member (Fig. 5, “hung ropes”, 204/205; note, ropes are removably coupled to pulleys in order to wound around the pulley); using the driver, applying torque to a rotation device (Fig. 5, “pulley”, 202) of the cargo loading system to cause the drive unit to move the modular cargo structure within the aircraft (“When ropes 204 and 205 are wound up by the elevator mechanisms 206, 206, cargo stage 201, with cargo item 13 on it, is raised as shown by the arrows in FIG. 6. When the cargo stage 201 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 4-6, 15-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oki (US 6,808,142) in view of Young (US 4,165,810).

Regarding claim 4, Oki teaches the cargo loading system of claim 1, but does not expressly disclose further comprising a plunger lock pin device configured to secure the modular cargo structure to the aircraft.
However, in an analogous aircraft cargo loading art, Young teaches further comprising a plunger lock pin device (Fig. 8) configured to secure the modular cargo structure to the aircraft (“FIG. 8 is a vertical sectional view of a swivel connection used in the pallet supporting platform of the lift”, Col. 4, Lines 20-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki further comprising a plunger lock pin device configured to secure the modular cargo structure to the aircraft, as taught by Young, “to provide an improved, rolling-cargo ramp apparatus of the type that is convertible to a configuration for handling palletized cargo, and which when in the latter configuration is capable of faster, more efficient and safer handling of palletized cargo” (Young, Col. 2, Lines 4-9).
Regarding claim 5, Oki as modified by Young teaches the cargo loading system of claim 4. Further, Young teaches wherein the plunger lock pin device (Fig. 8) includes a pin (Fig. 8, “locking pin”, 92) that is configured to extend within a receptacle (Fig. 8, “outboard pallet supporting members”, 60; “locking pin” 92 shown extending into the “outboard pallet supporting members” 60) of the modular cargo structure (Fig. 3, “platform assembly”, 32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki wherein the plunger lock pin device includes a pin that is configured to extend within a receptacle of the modular cargo structure, as further taught by Young, “to provide an improved, rolling-cargo ramp apparatus of the type that is convertible to a configuration for handling palletized cargo, and which when in the latter configuration is capable of faster, more efficient and safer handling of palletized cargo” (Young, Col. 2, Lines 4-9).

Regarding claim 6, Oki as modified by Young teaches the cargo loading system of claim 5. Further, Young teaches further comprising an actuation bar (Fig. 8, “elongate handle”, 105) to cause the plunger lock pin device (Fig. 8) to extend the pin (Fig. 8, “locking pin”, 92) into the receptacle (Fig. 8, “locking pin” 92 shown extending into the “outboard pallet supporting members” 60). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki to further include an actuation bar to cause the plunger lock pin device to extend the pin into the receptacle, as further taught by Young, “to provide an improved, rolling-cargo ramp apparatus of the type that is convertible to a configuration for handling palletized cargo, and which when in the latter 
Oki as modified by Young does not expressly disclose an actuator for the plunger lock pin device.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was further comprising an actuator for the plunger lock pin device, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result, such as automatically turning the actuation bar instead of requiring manually turning, involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Regarding claim 15, Oki teaches the cargo loading system of claim 1, but does not expressly disclose further comprising an extension pier of the aircraft.
However, Young teaches further comprising an extension pier (Fig. 1, “rolling-cargo ramp”, 10) of the aircraft (Fig. 1, “aircraft”, 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki further comprising an extension pier of the aircraft, as taught by Young, to provide a means to load the aircraft from the ground, outside of the aircraft, with the cargo loading system.

Regarding claim 16, Oki as modified by Young teaches the cargo loading system of claim 15. Further, Young teaches wherein the extension pier (Fig. 1, “rolling-cargo ramp”, 10) includes at least one joint (Fig. 1, “a plurality of end-to-end hinged ramp segments 10a, 10b and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki wherein the extension pier includes at least one joint configured to enable retraction of the extension pier, as further taught by Young, to provide a means to store the extension pier onboard and capable of being used at the arriving destination again for both loading and unloading.

Regarding claim 18, Oki teaches the method of claim 17, but does not expressly disclose further comprising securing the modular cargo structure to the aircraft via a plunger lock pin device.
However, Young teaches securing the modular cargo structure (Fig. 3, “platform assembly”, 32) to the aircraft (Fig. 1, “aircraft”, 18) via a plunger lock pin device (Fig. 8).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki further comprising securing the modular cargo structure to the aircraft via a plunger lock pin device, as taught by Young, “to provide an improved, rolling-cargo ramp apparatus of the type that is convertible to a configuration for handling palletized cargo, and which when in the latter configuration is capable of faster, more efficient and safer handling of palletized cargo” (Young, Col. 2, Lines 4-9).

Regarding claim 20, Oki teaches the method of claim 19, but does not expressly disclose further comprising unlocking the modular cargo structure from the aircraft via a plunger lock pin device.
However, Young teaches unlocking the modular cargo structure (Fig. 3, “platform assembly”, 32) from the aircraft (Fig. 1, “aircraft”, 18) via a plunger lock pin device (Fig. 8; “When there is a need to adjust the width of platform assembly 32 to accommodate a smaller pallet, outboard members 58 and 60 can be inwardly repositioned on arms 62a-f. To accomplish this adjustment, pins 92”, Col. 13, Lines 3-6) .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki further comprising securing the modular cargo structure to the aircraft via a plunger lock pin device, as taught by Young, to provide a cargo loading system “adaptable to a wide range of pallet sizes” (Young, Col. 2, Line 43).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oki (US 6,808,142) in view of Goon (US 5,076,515).

Regarding claim 7, Oki teaches the cargo loading system of claim 1, but does not expressly disclose further comprising a clutch in contact with the drive unit.
However, in an analogous aircraft cargo loading art, Goon teaches a clutch in contact with the drive unit (“The drive to the power thread 29 is through a gearbox, brake and clutch system”, Col. 3, Lines 56-57).


Regarding claim 8, Oki as modified by Goon teaches the cargo loading system of claim 7. Further, Goon teaches wherein the clutch is configured to disengage the driver from the drive unit in response to a failure condition during loading of the modular cargo structure into the aircraft, during unloading of the modular cargo structure from the aircraft, or both (“The drive to the power thread 29 is through a gearbox, brake and clutch system which, in this embodiment is designed for a maximum all-up mass lift time of approximately thirty seconds, with a fail safe brake feature”, Col. 3, Lines 56-60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki wherein the clutch is configured to disengage the driver from the drive unit in response to a failure condition during loading of the modular cargo structure into the aircraft, during unloading of the modular cargo structure from the aircraft, or both, as further taught by Goon, to provide the option to disconnect from the motor of the driver “with a fail safe brake feature” (Goon, Col. 3, Lines 59-60) for safety.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oki (US 6,808,142).
Regarding claim 11, Oki teaches the cargo loading system of claim 12, but does not expressly disclose wherein the handling member is coupled to an end modular floor of the plurality of modular floors of the aircraft.
However, in an alternative embodiment, Oki teaches wherein the handling member (Fig. 11, “guide rails”, 304) is coupled to an end modular floor (“which are stored in upper horizontal partition 348”, Col. 11, Lines 10-11) of the plurality of modular floors of the aircraft (Fig. 10, “floor” 315a & “retractable floor” 305).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki wherein the handling member is coupled to an end modular floor of the plurality of modular floors of the aircraft, as further taught by Oki, to more compactly store the cargo system inside a floor, so that the system has a smaller footprint inside the aircraft.

Regarding claim 12, Oki teaches the cargo loading system of claim 1, but does not expressly disclose wherein the modular cargo structure comprises a plurality of modular floors of the aircraft.
However, in an alternative embodiment, Oki teaches wherein the modular cargo structure (Figs. 8-13) comprises a plurality of modular floors of the aircraft (Fig. 10, “floor” 315a & “retractable floor” 305).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki wherein the modular cargo structure comprises a plurality of modular floors of the aircraft, as further taught 

Regarding claim 13, Oki teaches the cargo loading system of claim 12, wherein the plurality of modular floors (Fig. 10, “floor” 315a & “retractable floor” 305) have a daisy chained configuration (Shown daisy chain in Figs. 8b-8c & 11-12).

Regarding claim 14, Oki teaches the cargo loading system of claim 12, wherein the handling member (Fig. 11, “guide rails”, 304) is coupled to an end modular floor (“which are stored in upper horizontal partition 348”, Col. 11, Lines 10-11) of the plurality of modular floors of the aircraft (Fig. 10, “floor” 315a & “retractable floor” 305).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647